Citation Nr: 0833142	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-21 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for 
hypercholesterolemia.

7.  Entitlement to service connection for peripheral 
neuropathy of the left hand.

8.  Entitlement to service connection for peripheral 
neuropathy of the right hand.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought.

In March 2008, the veteran offered testimony before the 
undersigned at a videoconference hearing at the Hartford RO.  
A transcript of the hearing is in the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran has documented service in the Republic of 
Vietnam, and therefore, it is presumed he was exposed to an 
herbicide agent (to include Agent Orange) during service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.

3.  There is no competent medical diagnosis of a current back 
disability.

4.  There is no competent medical diagnosis of a current neck 
disability.

5.  Hypertension was not present in service and it was not 
compensably disabling within a year of his separation from 
active duty.

6.  Hypercholesterolemia is not considered to be a disability 
as recognized by VA.

7.  There are no competent medical diagnoses of peripheral 
neuropathy of the left and right hands.


CONCLUSION OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A back disability was not incurred in or aggravated by 
active military service.    38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A neck disability was not incurred in or aggravated by 
active military service.    38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

5.  Hypercholesterolemia is not a disability for which 
service connection can be granted.  38 C.F.R. § 3.303; 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).

6.  Peripheral neuropathy of the left and right hands was not 
incurred in or aggravated by active military service, and it 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in May 2006 of the information and evidence needed to 
substantiate and complete a claim, to include how disability 
evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  The Board notes that the 
veteran was afforded VA examinations for PTSD and tinnitus, 
but was not afforded VA examinations for his other claimed 
disabilities.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case, however, an examination is not 
required since the evidence of record fails to indicate that 
the veteran has peripheral neuropathy of his hands, a back 
disability, or a neck disability; that hypertension could be 
related to his period of military service, and that 
hypercholesterolemia is a disability for which service 
connection may be granted.  Therefore, a VA examination is 
not necessary for the above-mentioned disabilities.

In sum, there is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and the hearing 
transcript.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Tinnitus

The Board finds that there is no competent evidence that the 
veteran's tinnitus is related to service.  In September 2006, 
the veteran was afforded an audiological examination in 
response to his claim for tinnitus.  The appellant stated 
that tinnitus was constant and bilateral.  Tinnitus was 
matched to a 3000 Hertz narrow band noise at 10 decibels in 
each ear.  He was diagnosed with bilateral, constant 
tinnitus.  The Board finds that this qualifies as a current 
disability.

The Board, however, finds that there is no competent evidence 
that the veteran's tinnitus was caused by his active duty 
service.  The veteran believes that his tinnitus was caused 
by his exposure to loud noises while service on his ship in 
Vietnam.  See June 2006 statement.  The veteran's service 
medical records show no hearing loss or tinnitus upon 
separation.  See May 1969 separation examination.  The first 
medical record of any hearing problems in the record is at 
his audiological examination in September 2006.  There are no 
records or complaints relating to tinnitus between the time 
of separation in 1969 and his examination-over 37 years 
later.  While not a dispositive factor, a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The veteran also does not have any competent nexus 
opinion that his tinnitus is related to service.  Without 
these elements, this claim must be denied.

Hypertension

The Board also finds that there is no competent evidence that 
the veteran's hypertension is related to service.  In 
addition to the laws governing entitlement to direct service 
connection, service connection may be presumed for 
hypertension if manifested to a compensable degree within a 
one year after discharge from service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The first record in the claims file containing a hypertension 
diagnosis appears in July 2005.  The Board finds that this 
qualifies as a current disability.  Subsequent outpatient 
records show that the veteran controls his hypertension with 
exercise, weight loss, and medication.  See 2005 VA 
outpatient records.  

The veteran's service medical records reveal blood pressure 
readings that were within normal limits.  The veteran has not 
identified or submitted any additional records that would 
show that he was diagnosed with hypertension at an earlier 
time, to include within a year after service.  No physician 
has related his hypertension to his military service, to 
include Agent Orange exposure or stress caused by his 
claimed-PTSD.  One physician mentioned that the veteran had 
an elevated stress level because of a personal family 
problem.  See July 2005 outpatient record.

The Board has considered the lay statements submitted by 
various family members and friends of the veteran, however, 
these statements are not enough to satisfy the legal 
requirements for entitlement to service connection.  Medical 
evidence is required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Competent medical evidence shows that the 
veteran was diagnosed with hypertension in 2005.  There are 
no records prior to 2005 that indicate a diagnosis of this 
disability.  Therefore, due to a significant lapse in time 
between service and a diagnosis, and the lack of a competent 
opinion relating the veteran's hypertension to service, the 
claim for entitlement to service connection for hypertension 
is denied.

Hyperlipidemia

The records show that the veteran was diagnosed with 
hyperlipidemia in July 2005.  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia [and] 
hypercholesterolemia." Dorland's Illustrated Medical 
Dictionary 883 (30th ed. 2003).

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  Hyperlipidemia 
is a laboratory finding.  It is not a disability for which 
service connection can be granted.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. Hyperlipidemia, therefore, is not an 
appropriate entity for the rating schedule.).  No symptoms, 
clinical diagnosis or impairment has been associated with 
this laboratory finding.  As such, it is not a disability 
within the meaning of the law granting compensation benefits 
and service connection is not warranted.  See  38 C.F.R. § 
3.303.  Therefore, this claim is denied.


Back and neck disabilities

The veteran claims entitlement to service connection for back 
and neck disabilities.  The Board finds that the veteran has 
not submitted any evidence related to these disabilities, 
including a current diagnosis.

The veteran's service medical records do not contain any 
complaints or treatment for either a back or neck disorder.  
There is no injury alleged or noted in service that could 
have caused a current disability.  The veteran's separation 
examination does not indicate any back or neck problems.  
Furthermore, the veteran has not submitted any competent 
medical evidence showing evidence of a current back or neck 
disability.  The medical record is completely silent as to 
either claimed disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for back and 
neck disabilities must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met. 

Peripheral Neuropathy

The veteran served in the United States Navy.  Service on the 
land mass of Vietnam is documented in the veteran's personnel 
records.  See January 1968 administrative remarks.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Acute and subacute 
peripheral neuropathy are included in the listed diseases.  
Nevertheless, the veteran's record must contain a competent 
medical diagnosis of one of the included diseases to receive 
a service-connection presumption.  The veteran's record does 
not contain any diagnosis of peripheral neuropathy.

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309.

The veteran did not submit any evidence besides his own 
claim, regarding peripheral neuropathy of the hands.  He 
admitted in the Board hearing that he has not seen a doctor 
for this problem, and has self-diagnosed using the internet.  
See hearing transcript, pp. 19-20.  As stated above, 
entitlement to service connection is limited for disease or 
injury where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the left hand is denied.

Entitlement to service connection for peripheral neuropathy 
of the right hand is denied.



REMAND

VA has not fulfilled its duty to assist as required under the 
VCAA.  While the available record shows that the veteran does 
not have a current diagnosis of PTSD at his March 2008 
hearing the appellant stated that he had been diagnosed with 
post traumatic stress disorder at the Vet Center, and has 
been seeing this counselor for two years.  See hearing 
transcript pp. 27-29.  VA has a duty to obtain those records.  
38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all pertinent 
records from the Norwich Vet Center and 
any other relevant VA treatment facility 
regarding the veteran's claimed post 
traumatic stress disorder, to include 
pertinent psychiatric records dating since 
August 2006 from the New London VA Medical 
Center.  All efforts to secure these 
records must be documented.

2.  In an effort to verify the appellant's 
claimed stressors, the RO should request 
details the Navy Unit Commendation that 
was awarded to the USS Tutuila for service 
performed during the veteran's tour of 
duty.  The RO should also invite the 
veteran to offer more detailed stressor 
statements.  If the veteran offers a 
sufficient stressor statement, the RO 
should pursue appropriate verification 
through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  If the 
veteran still does not offer any 
verifiable details about his stressors, 
the RO must place a formal memorandum in 
the file, in accordance with VA Manual 
M21-MR, I.1.C.5.e., f.  

3.  After receipt of any new records or 
information, the RO should readjudicate 
the claim.  Upon readjudication, if the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


